ORDER
Upon consideration of the Joint Petition for Sixty-Day Suspension of Respondent by Consent filed herein pursuant to Maryland Rule 16-772, it is this 31st day of March, 2005,
ORDERED, by the Court of Appeals of Maryland, that Mark O. Sobo be, and he hereby is, suspended from the practice of law in this State for a period of sixty (60) days, commencing May 2, 2005; and it is further,
ORDERED, as a condition precedent to the Respondent’s reinstatement, that the Respondent shall pay Sidney Gomez the sum of $1,207.00 in reimbursement of a monetary sanction entered against Mr. Gomez by the District Court of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Mark O. Sobo from the register of attorneys in this Court effective May 2, 2005, until further Order of this Court, and pursuant to Maryland Rule 16-772(d) shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State that the name of Mark O. Sobo has been so stricken.